Citation Nr: 1201594	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO. 08-04 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated in 2011, which are pertinent to the present appeal. Upon remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records prior to readjudicating the appeal. 

The issue of service connection for an asbestos-related respiratory disorder as has been raised by the record, but has not been adjudicated by the AOJ. See July 2011 Veteran's statement. The Board does not have jurisdiction over this issue, and it is REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

To ensure compliance with due process requirements, the Board presently remands the issue of an initial rating greater than 30 percent for PTSD. Specifically, VA treatment records from the VA Medical Center (VAMC) in Salisbury, North Carolina and a VA examination to determine the current severity of his PTSD must be secured. 

In the December 2008 Supplemental Statement of the Case (SSOC), the AOJ noted that it had considered VA electronic records from the VAMC in Salisbury, North Carolina dated from December 2007 to November 2008. The AOJ added that these records show "problems with concentration, difficulty with nightmares, waking in a panic at night, and social avoidance." However, these treatment records are not associated with the other evidence in his claims file and also are not on the Virtual VA paperless claims processing system. Since these records may be relevant to the PTSD disorder on appeal, these records should be obtained. In addition, complete VA mental health treatment records dated from November 2008 to the present should be associated with the claims file or placed on the Virtual VA paperless claims processing system for review. The Veteran has himself submitted evidence of VA inpatient treatment for his PTSD in 2010. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). 

As part of its duty to assist, VA should also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

The Veteran must also be scheduled for a VA examination to rate the current severity of his service-connected PTSD disability. His last evaluation for his PTSD is dated in November 2008. The Veteran has indicated that his PTSD has continued to worsen since 2008. He has submitted VA inpatient records dated in 2010, reflecting several instances of hospitalization for PTSD and substance abuse. The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect. 38 C.F.R. § 3.327(a) (2011). See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his PTSD disorder. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.

(b) The records sought must further include all relevant VA treatment records dated from December 2007 to November 2008 from the VAMC in Salisbury, North Carolina. See December 2008 SSOC  that identified these outstanding VA treatment records. In addition, all relevant VA records of mental health treatment dated from November 2008 to the present must associated with the other evidence in his claims file or placed on the Virtual VA paperless claims processing system for review. 

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. After securing any VA or private treatment records, schedule the Veteran for a VA examination by an appropriate mental health clinician for the Veteran's PTSD disorder. The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected PTSD, its effect on his occupational and social functioning, and its impact on his daily activities.

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

(c) The examiner must take a detailed history from the Veteran as to the nature and severity of his service-connected low PTSD disability. If there is a medical or clinical basis for corroborating or discounting credibility or reliability of the medical history provided by the Veteran, the examiner must so state. A detailed rationale must be provided for any such finding.

(d) The examiner must provide detailed results of mental status examination of the Veteran. 

(e) The examiner must assign a global assessment of functioning (GAF) score, with a full rationale for the score assigned. 

(f) The examiner must discuss the impact of the Veteran's PTSD disability on his social and occupational functioning. 

(g) The examiner must discuss the impact of the Veteran's PTSD disability on his ordinary activities of daily life. 

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinions based on his or her clinical experience, medical expertise, and established medical principles. 

3. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Thereafter, the RO/AMC must consider all of the evidence of record, including any records on the Virtual VA paperless claims processing system, and readjudicate the increased initial rating claim for PTSD. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



